Citation Nr: 1202868	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-04 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment of the Veteran's VA benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to October 1976.  

The appellant is the Veteran's spouse.  Because the appellant is seeking an apportionment of the Veteran's VA benefits, both the Veteran and the appellant are considered parties to this contested claim.  See, for example, 38 C.F.R. §§ 19.100, 20.504.  The Board notes that it does not appear that the procedural requirements for a contested case have been adhered to in this case.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 Special Apportionment Decision issued by a Pension Management Center of the Department of Veterans Affairs (VA) that denied the appellant's claim for an apportionment of the Veteran's non-service-connected disability pension benefits.  

The case was certified to the Board by the Regional Office (RO) in Jackson, Mississippi.  

The Board also notes that the appellant was removed as a dependent from the Veteran's pension benefits effective in April 2006.  The appellant's claim was denied in June 2009 based on the appellant not being a dependent of the Veteran.  However, the Veteran's spouse status was changed as of September 1, 2010, when the appellant was added to the Veteran's award.  The effect of this change on the appellant's claim has not yet been addressed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

A review of the record indicates that the appellant, in her February 2010 Substantive Appeal to the Board, on VA Form 9, requested a Travel Board hearing to be held at the Jackson, Mississippi Regional Office (RO).

In May 2011, the Jackson RO sent the appellant a letter in which she was informed that she had been scheduled for a Board videoconference hearing on June 22, 2011.  The notice letter informed the appellant that she needed to waive her rights to an "in person" Board hearing and that she had to notify the RO of her acceptance of the videoconference hearing in lieu of a Travel Board hearing.  

However, there is no evidence of record to indicate that the appellant responded to the RO letter asking her whether she would attend the videoconference hearing.  There is nothing in the claims file that indicates that the appellant ever accepted the videoconference hearing in lieu of a Travel Board hearing.  Furthermore, the appellant did not appear for the June 22, 2011 videoconference hearing.  

According to 38 C.F.R. § 20.700(e), if an appellant declines to participate in an electronic hearing, the appellant's opportunity to participate in a hearing before the Board shall not be affected.  Since the appellant has not withdrawn her request for a Travel Board hearing, such a hearing should be scheduled.

In addition, if a hearing is scheduled for any party in a simultaneously contested claim, the other contesting claimant and his or her representative, if any, will be allowed to present opening testimony and argument; the appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  38 C.F.R. § 20.713 (a).  

To ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

Schedule the appellant for a hearing at the RO before a Veterans Law Judge, as the docket permits.  Offer her the option of a Travel Board hearing or a videoconference hearing, whichever she prefers.  Schedule the appellant for a videoconference hearing if and only if she affirmatively accepts a videoconference hearing in lieu of a Travel Board hearing.  In either case, notify the appellant and the Veteran and any representatives of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

